1    WILLIAM J. PORTANOVA, State Bar No. 106193
     PORTANOVA & ASSOCIATES
2    400 Capitol Mall, Suite 1100
3    Sacramento, CA 95814
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     WJP@Portanova.com
5
     Attorney for Defendant
6    Cecilia Yu
7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    CASE NO. 2:16-CR-00079-MCE
12                      Plaintiff,                 STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE AND EXCLUDE TIME;
13           v.                                    ORDER
14    CECILIA YU,                                  DATE: May 20, 2021
15                                                 TIME: 10:00 AM
                        Defendant.                 COURT: Hon. Morrison C. England
16

17

18          Plaintiff United States of America, by and through its counsel of record, and
19   defendant, by and through defendant’s counsel of record, hereby stipulate that the status
20   conference currently set for May 20, 2021 be continued to September 16, 2021 at 10:00
21   AM.
22          The parties agree and stipulate, and request that the Court find the following:
23                 a) Counsel for defendant is currently reviewing discovery in the interest of
24          negotiating a resolution of this case with the government and has retained an
25          expert for that purpose.
26                 b) Counsel for defendant desires additional time to consult with his client,
27          conduct investigation and research related to the current charges, review
28
     STIPULATION TO CONTINUE STATUS                1
     CONFERENCE AND EXCLUDE TIME
1           discovery for this matter, discuss potential resolutions with his client, and
2           otherwise prepare for trial.
3                  c) Counsel for defendant believes that failure to continue the status
4           conference to September 16, 2021, would deny him the reasonable time
5           necessary for effective preparation, taking into account the exercise of due
6           diligence.
7                  d) The government does not object to the continuance.
8                  e) Based on the above-stated findings, the ends of justice served by
9           continuing the case as requested outweigh the interest of the public and the
10          defendant in a trial within the original date prescribed by the Speedy Trial Act.
11                 f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
12          § 3161, et seq., within which trial must commence, the time period of May 20,
13          2021 to September 16, 2021, inclusive, is deemed excludable pursuant to 18
14          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
15          continuance granted by the Court at defendant’s request on the basis of the
16          Court’s finding that the ends of justice served by taking such action outweigh the
17          best interest of the public and the defendant in a speedy trial.
18                 g) Nothing in this stipulation and order shall preclude a finding that other
19          provisions of the Speedy Trial Act dictate that additional time periods are
20          excludable from the period within which a trial must commence.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     STIPULATION TO CONTINUE STATUS                 2
     CONFERENCE AND EXCLUDE TIME
1           IT IS SO STIPULATED.
2

3                                         Respectfully submitted,
4

5    DATED: May 17, 2021                  /s/ William J. Portanova___________
                                          WILLIAM J. PORTANOVA
6                                         Counsel for Defendant
7                                         Cecilia Yu

8

9    DATED: May 17, 2021                  PHILLIP A. TALBERT
                                          Acting United States Attorney
10

11                                        /s/ Mira Chernick_ _______________
                                          MIRA CHERNICK
12                                        Assistant United States Attorney

13
            IT IS SO ORDERED.
14
     Dated: May 18, 2021
15

16

17

18

19
20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE STATUS   3
     CONFERENCE AND EXCLUDE TIME
